,I!




                  OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                                      AUSTIN

up     -c.-
m      --




             .:




            .::




       ,:
      mnorable Eazol W. fl~ckham,?aZze2


            for $50.00 if it wcm mai%3out to the State
            Commissionfor the Blind.
                "1 am a133 reQu6stirqyour o&~Ion a5
           to how the check should be hanblod in deposit-
           ing aame with the State 'of Texas ahou3.Bit be
           possible for me to recslvo sai& check."
                A6 state& to you in Opinion 150.O-2070 th0 State
      Commissionfor the Blin6 ha0 specific statutoryauthority
      to nreaeive jg5.fts,
                         bequests, or &avises from indivi%uaJ.s,
      associationsor oorporatlons,and may expen4 them in ao-
      ooraanoe with the provisions of thla Act." Xrticle 3207a,
      VernM'6 AMOfated Civil Statutes.
                In its wisdom the Le(;islaturofor0saw thnt many
      individualswould Beeire to offer financial assistanoo to be
      used in a grocram for the rehabilitationof the blind; an8
      that some W3uJ.ds0a the 1oSi.oIn bestowing;the custody of
      such funds upon an instrumentalityaotivoly engaS& in suoh
      PX)rk. To that end the Lol;ialatureSave authority to your
      Commission to serve a8 trustetrfor all suoh grants.
                 Your qua&ion is answered, then, by Determining
      thhacharaoterof the ;za.nt, ft is clear that if it is publio
      money it nay not be oxpendeclexcept upon a specific approprfa-
      tion made therefor by ,theLeg,i.slature.   Seotion 6, tirticle
4     VIII constitliti3n  or Texas; Lwombs v. IjRllRocounty (CCA,
      ly&of 136 Or. X. (26) 975. On the other band, if the gift con-
      stitutesa trust   futi, an& we hold unfierthe speolfio facte
      $iwxi , that it 4065, it may be wpende&    by your Commission a8
r:f   trustee um’lcrany l.awfulooaditions iaposwl by the donor of
      the grant consistantwith the Commisaion*aduties under !rt.
      3207a, Y.4.C.S. Suoh fum?,sr have no pl.aoe in the State Treas-
      ury roi keotioa 6 of Article VIII of ths Constitutionhas no
      application, Un&er suoh circulllstancaa,   moreover~ reasonable
      prudence ~ulZ i.ictate"&at all such moneys reoalved be plaoeB
      in a 2rivat.ebainkaccount,
                   For your furth0r zuidanoe en8 protectionmay we sus-
      e;aSt  that  El1   6UCi;  i;iftsbe accompanie&by a vaitt0n semoran&m
      '#hiOh  will   Ck5i;;n~t6   t‘lle charactor of the full&s
                                                              ana the pus?-
      ,7osesfor wbioh they are eutkorizmd to byeexpended by your
      comimssion.
                 You are thereforerespectfullyad.visod::ndit is thQ
Honorable Earal R. Beokham, wr   )


opinion of thle departmentthat the Stat. Cotilaalonfor
the Blind may raoeivr a mum ot monay In tha f'ormof a oheek
from a looal sarvlor organlaatfonto br usrd In thr rohabll-
itation of the blind; and that ths ohaok should bo mado pay-
able to the Stats Commlrrlon ior the Blind or to jourralf,
Exaoutivr Ssoretary-plrrotor,aa truetaer or trustor.
          You aru further rosprotfullyadvised thet thr Stat.
Commlsaion for the Blind ray, lr it 60 drdree,  deposit all
moneya 80 raoolvad in a prlvato bank acoount rrtabllrhrdby
It and may expand the t~amaIn aaoordanor with the provl8lonr
of Article >207a, Vornonls Annotated Clvll Statataa.

                                         Yours vary truly
                                     ATTornT ffBBERALor TBXAS




JDstBs


                  APPROVEDMAY 23, 1940


                2cGLuL&w
                  ATTORNEY GENERAL OE''TEXAS